DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The process" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, it is taken to mean a process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0094400).
Regarding claim 1: Zheng et al. teaches a composition comprising an epoxy resin (para. 105), at least one amine having at least two secondary amino groups that are both part of an organic ring system/homopiperazine (para. 73), and at least one alkyl alcohol optionally substituted by at least one aromatic radical/benzyl alcohol (para. 90).  While Zheng et al. teaches other embodiments for the polyamine and the solvent that are outside of the scope of the claims, the homopiperazine and benzyl alcohol are 
Regarding claim 2: Zheng et al. teaches diglycidyl ether of bisphenol A and bisphenol F (para. 116). 
Regarding claims 3 and 17: Zheng et al. teaches homopiperazine (para. 73), which has the structure 
    PNG
    media_image1.png
    159
    239
    media_image1.png
    Greyscale
.  Each secondary cyclic amino group belongs to the same cycle.
Regarding claims 4 and 18: Zheng et al. teaches homopiperazine (para. 73) having the structure shown above, so that in claimed formula (I), R1-R4 is H, and X is CH2-CH2-NH-CH2.
Regarding claims 5 and 19: Zheng et al. teaches homopiperazine (para. 73).
Regarding claims 6, 7 and 20: Zheng et al. teaches benzyl alcohol (para. 90), which has the structure 
    PNG
    media_image2.png
    182
    363
    media_image2.png
    Greyscale
, and therefore has only one OH group.
Regarding claim 8: The boiling point of benzyl alcohol is 205 °C. 
Regarding claim 9: Zheng et al. teaches benzyl alcohol (para. 90).
Regarding claim 10: In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 
Regarding claims 11 and 12: Zheng et al. also teaches aliphatic amines (para. 66), which would not have at least two secondary amino groups as part of an organic ring system. 
Regarding claim 13: Zheng et al. teaches 30-80 wt% of the epoxy resin (para. 119), 50 wt.% of the amine, 40 wt. % of the benzyl alcohol and 10 wt. % of another amine (para. 104), which overlaps the claimed ranges. 
Regarding claim 14: Zheng et al. teaches 50 wt.% of the amine and only 10 wt. % of dicyandiamide/a further amine, so that the cyclic amine would be at least 10% of the total mass of amines. 
Regarding claim 15: Zheng et al. teaches mixing the components together (para. 121).
Regarding claim 16: Zheng et al. teaches casting the resin (para. 151).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly Kanchiku et al. (US 2012/0024224) also teaches an epoxy resin with a cyclic secondary polyamine and benzyl alcohol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767